DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2.	This communication is in response to the communication filed 11/21/2019.  Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.1.	Claims 1-20 are rejected under 35 U.S.C. § 101 because while the claims (1) are to a statutory category (i.e., process, machine, manufacture or composition of matter, the claims (2A1) recite an abstract idea (i.e., a law of nature, a natural phenomenon); (2A2) do not recite additional elements that integrate the abstract idea into a practical application; and (2B) are not directed to significantly more than the abstract idea itself.
	In regards to (1), claims 1-20 are to a statutory category. For example, independent claim 1, and similarly independent claims 11 and 18, are directed, in part, to a apparatus, medium and method (i.e., statutory categories including a process, machine, manufacture or composition of matter) for applying predictive analytics to drive a patient care pathway comprising

a memory including instructions; and 

at least one processor to execute the instructions to at least: 

orchestrate a combination of non-healthcare information with healthcare workflow data including patient information and a scheduled appointment for the patient; 

generate a prediction including a probability of a patient no-show to the scheduled appointment using an artificial intelligence engine in an inferencing mode, the artificial intelligence engine including a patient no-show model to predict the probability of the patient no-show based on the combination of healthcare workflow data and non-healthcare information; 

synchronize the prediction and a schedule including the scheduled appointment for the patient; and 

generate an interactive dashboard including the synchronized prediction and the schedule and at least one of: a) a first option to adjust the schedule to replace the patient based on the probability of the patient no-show, b) a second option to adjust the schedule to move the patient to a different time based on the probability of the patient no-show.

*The limitations in bold cannot be reasonably and practically performed in the human mind and/or with pen and paper and are considered additional elements that are further analyzed below in subsequent steps of the 101 analysis.

In regards to (2A1), claims 1-20 recite and are directed to an abstract idea.  More specifically, independent claims 1, 11 and 18 include one or more limitations that correspond to an abstract idea including mathematical concepts, mental processes and/or certain methods of organizing human activity. For example, independent claim 1, and similarly independent claims 11 and 18, recite “synchronize the prediction and a schedule including the scheduled appointment for the patient” which can be a mental process because these limitations can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion; and/or recites certain methods of organizing human activity which encompasses both certain activity of a single person, certain activity that involves multiple people, and certain activity between a person and a computer (e.g., managing patient care). The dependent claims include all of the limitations of their respective 
In regards to (2A2), the claims do not recite additional elements that integrate the abstract idea into a practical application. The claims additional elements (i.e., a memory, at least one processor, an artificial intelligence engine, an interactive dashboard, a neural network model,  a data cube, an application programming interface, and a computer-readable storage medium) do not integrate the abstract idea into a practical application because the additional elements merely add insignificant extra-solution activity to the abstract idea; merely link the use of the judicial exception to a particular technological environment or field of use; and/or simply append technologies and functions, specified at a high level of generality, to the abstract idea. For example, the additional elements do not recite improvements to the functioning of a computer, or to any other technology or technical field—the additional elements merely recite general purpose computer technology; the additional elements do not recite applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition—there is no actual administration of a particular treatment; the additional elements do not recite applying the judicial exception with, or by use of, a particular machine—the additional elements merely recite general purpose computer technology; the additional elements do not recite limitations effecting a transformation or reduction of a particular article to a different state or thing—the additional elements do not recite transformation such as a rubber mold process; the additional elements do not recite applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment—the additional 
In regards to (2B), the claims, individually, as a whole and in combination with one another, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of (A) a generic computer structure(s) that serves to perform computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., computers); and/or (B) functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. For example, the claims recite a memory, at least one processor, an artificial intelligence engine, an interactive dashboard, a neural network model,  a data cube, an application programming interface, and a computer-readable storage medium which are merely well-known general purpose computers, components and/or technologies that receive, transmit, store, display, generate and otherwise process information which are akin to functions that courts consider well-understood, routine, and conventional activities previously known to the pertinent industry, such as, performing repetitive calculations; receiving or transmitting data over a network; electronic recordkeeping; retrieving and storing information in memory; and sorting information (See, for example, MPEP § 2106). Moreover, paragraphs [0075]-[0076] of applicant's specification (US 2020/0160986) recites that the system/method/medium is implemented using a computing device which can include: a mobile telephone; a computer such as a desktop or laptop type; a Personal Digital Assistant (PDA) or mobile phone; a notebook, tablet or other mobile computing device; or the like and any combination thereof which are well-known general purpose or generic-type computers. 
More specifically, the use of generic computer components at a high level of generality to process information through an unspecified processor/computer does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount 
Therefore, the claims are not patent-eligible under 35 U.S.C. § 101.

3.2.	Claims 11-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 11-17 are directed toward a "computer-readable storage medium comprising instructions". A computer program not explicitly stored in a non-transitory computer readable storage medium is non-statutory. The Examiner could not immediately find within the specification any recitation that would define said computer readable medium. The computer readable medium could read on both statutory (such as a non-transitory computer readable storage medium) and non-statutory subject matter (such as forms of computer readable transmissions). Without evidence to the contrary and given its broadest reasonable interpretation, a computer program or code is merely a set of instructions capable of being executed by a computer, the computer program or code itself does not fall within any of the statutory categories of invention (i.e., a process, article of manufacture, machine and a composition of matter); thus, since the claim language is interpreted to read on non-statutory subject matter, the claims are rejected as being directed to a non-statutory subject matter.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


4.1.	Claims 1-2, 4-5 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moses et al. (US 2015/0242819), in view of Kociubinski et al. (US 2010/0106517).

CLAIM 1
Moses teaches a predictive workflow analytics apparatus (Moses: abstract) comprising:
a memory including instructions (Moses: abstract; ¶¶ [0014] “computer-readable memory with computer-executable instructions stored therein”; FIG. 1);
at least one processor to execute the instructions (Moses: abstract; ¶¶ [0050] “embodied in a propagated signal for execution by, or for controlling the operation of, a data processing apparatus (e.g., a programmable processor, a computer, or multiple computers).”; FIG. 1) to at least:
orchestrate a combination of healthcare information with healthcare workflow data including patient information and a scheduled appointment for the patient (Moses: abstract; ¶¶ [0012] “receiving, from a database, historical data relating to past appointments; parsing, by a computer, said historical data to produce training data, wherein said training data represents each past appointment as a collection of appointment features, and wherein, for each past appointment, said training data includes classification information that indicates whether the past appointment was kept”; FIGS. 1-9);
generate a prediction including a probability of a patient no-show to the scheduled appointment using an artificial intelligence engine in an inferencing mode, the artificial intelligence engine including a patient no-show model to predict the probability of the patient Moses: abstract; ¶¶ [0012] “predicting, using said predictive model, that a future appointment will not be kept; and deciding, based on the prediction that the appointment-holder will not keep the future appointment”, [0013] “deciding, based on the prediction that the future appointment will not be kept, to allow a second appointment to be scheduled at the same time as the future appointment”; FIGS. 1-9);
synchronize the prediction and a schedule including the scheduled appointment for the patient (Moses: abstract; ¶¶ [0013] “using said predictive model, that a future appointment will not be kept; and deciding, based on the prediction that the future appointment will not be kept, to allow a second appointment to be scheduled at the same time as the future appointment”; FIGS. 1-9);
generate an interactive dashboard including the synchronized prediction and the schedule and at least one of: a) a first option to adjust the schedule to replace the patient based on the probability of the patient no-show, b) a second option to adjust the schedule to move the patient to a different time based on the probability of the patient no-show (Moses: abstract; ¶¶ [0013] “using said predictive model, that a future appointment will not be kept; and deciding, based on the prediction that the future appointment will not be kept, to allow a second appointment to be scheduled at the same time as the future appointment”, [0028] “EHR Interface 106 includes a web-based interface (e.g., a RESTful Web Interface) that is designed to exchange information with EHR Server 102 via a published API”; FIGS. 1-9).

Moses does not appear to explicitly teach the following:
non-healthcare data.

Kociubinski, however, teaches the following:
non-healthcare data (Kociubinski: abstract; ¶¶ [0015] “weather forecast”, [0016], [0017] “traffic patterns”; FIGS. 1-4; It is also submitted that the specific type of data (non-healthcare data is merely non-functional descriptive language without any new and unobvious functional relationship and thus, the descriptive language is given no patentable weight.).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the system and method of medical scheduling based on simulation-based optimization using non-healthcare data, as taught by Kociubinski, with the system and method for improving scheduling inefficiencies using predictive models, as taught by Moses, with the motivation of improving predictions and optimization (Kociubinski: ¶¶ [0004]-[0011]).

CLAIM 2
Moses do not appear to explicitly teach the apparatus of claim 1, wherein the non-healthcare data includes at least one of weather forecast data, traffic forecast data, or holiday information.
Kociubinski, however, teaches wherein the non-healthcare data includes at least one of weather forecast data or traffic forecast data (Kociubinski: abstract; ¶¶ [0015]-[0017]; FIGS. 1-4; It is also submitted that the specific type of data (weather forecast and traffic forecast data is merely non-functional descriptive language without any new and unobvious functional relationship and thus, the descriptive language is given no patentable weight.).
The motivation to include the teachings of Kociubinski with the teachings of Moses is the same as that of claim 1 above and is incorporated herein.

CLAIM 4
Moses teaches the apparatus of claim 1, wherein the at least one processor is to operate the artificial intelligence engine in a training mode to train the patient no-show model (Moses: abstract; ¶¶ [0028]-[0032] “training phase”; FIGS. 1-9).

CLAIM 5
Moses teaches the apparatus of claim 4, wherein patient no-show prediction accuracy feedback provided in the inferencing mode is to trigger the at least one processor to enter the training mode (Moses: abstract; ¶¶ [0012] “predicting, using said predictive model, that a future appointment will not be kept; and deciding, based on the prediction that the appointment-holder will not keep the future appointment”, [0013] “deciding, based on the prediction that the future appointment will not be kept, to allow a second appointment to be scheduled at the same time as the future appointment”; FIGS. 1-9).

CLAIM 7
Moses teaches the apparatus of claim 1, wherein the interactive dashboard is to include a third option to send a reminder of the scheduled appointment to the patient (Moses: abstract; ¶¶ [0027] “scheduling system”, [0036] “reminder call…EHR Interface”; FIGS. 1-9).

CLAIM 8
Moses teaches the  apparatus of claim 1, wherein the at least one processor is to retrieve the healthcare workflow data using a fast healthcare interoperability resources application programming interface that defines the resources as a set of at least one of operations or interactions to retrieve the healthcare workflow data based on type (Moses: abstract; ¶¶ [0027]-[0030]; FIGS. 1-9).

CLAIM 9
Moses teaches the apparatus of claim 8, wherein the at least one processor is to interface with a scheduling system to provide the schedule, the prediction, and a selected one of the first option or the second option to the scheduling system via the fast healthcare interoperability resources application programming interface (Moses: abstract; ¶¶ [0027]-[0030]; FIGS. 1-9).

CLAIM 10
Moses teaches the apparatus of claim 1, wherein the interactive dashboard includes a predictive interface view and a retrospective interface view (Moses: abstract; ¶¶ [0027] “information relating to past and/or future appointments”, [0045]-[0048]; FIGS. 1-9).

CLAIMS 11-17
Claims 11-17 repeat substantially the same limitations as those in claims 1-2, 4-5 and 7-9, respectively. As such, claims 11-17 are rejected for substantially the same reasons given for claims 1-2, 4-5 and 7-9, respectively and are incorporated herein.

CLAIMS 18-20
Claims 18-20 repeat substantially the same limitations as those in claims 1-2 and 5, respectively. As such, claims 18-20 are rejected for substantially the same reasons given for claims 1-2 and 5, respectively and are incorporated herein.


4.2.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Moses, in view of Kociubinski, and further in view of Raman (US 2014/0343955).

CLAIM 3
Moses and Kociubinski do not appear to explicitly teach the apparatus of claim 4, wherein the machine learning model includes a random forest model.
Raman, however, teaches wherein the machine learning model includes a random forest model (Raman: abstract; ¶¶ [0041] “predictive models includes a neural network model…a random forest model”; FIGS. 1-8).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the method and apparatus for providing a predictive healthcare service using predictive models and random forest models, as taught by Raman, with the system and method of medical scheduling based on simulation-based optimization using non-healthcare data, as taught by Kociubinski, with the system and method for improving scheduling inefficiencies using predictive models, as taught by Moses, with the motivation of improving scheduling using predictive models (Moses: ¶¶ [0002]-[0009]).


4.3.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Moses, in view of Kociubinski, and further in view of Dalton (US 2005/0256745).

CLAIM 6
Moses and Kociubinski do not appear to explicitly teach the apparatus of claim 1, wherein the at least one processor is to synchronize the prediction and the schedule using a data cube.
Dalton, however, teaches wherein the at least one processor is to synchronize the prediction and the schedule using a data cube (Dalton: abstract; ¶¶ [0112] “Statistical Learning, Data Mining, Inference, and Prediction”, [0203] “data cube”; FIGS. 1-9). 
Dalton, with the system and method of medical scheduling based on simulation-based optimization using non-healthcare data, as taught by Kociubinski, with the system and method for improving scheduling inefficiencies using predictive models, as taught by Moses, with the motivation of improving scheduling using predictive models (Moses: ¶¶ [0002]-[0009]).

Relevant Non-Cited Prior Art
5.	The following discovered prior art was not cited in this rejection but may be relevant: 
Tang et al. (US 2007/0239636) – TRANSFORM FOR OUTLIER DETECTION IN EXTRACT, TRANSFER, LOAD ENVIRONMENT – uses data warehouse as a cube for a prediction learning model (see ¶¶ [0028], [0036])

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313)446-4863.  The examiner can normally be reached on M-F 5:30 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686